Citation Nr: 1760379	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  16-41 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Kenneth J. Spindler, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to March 1980.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2014 decision by the Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned Veterans Law Judge during an October 2017 Travel Board hearing.  A transcript of that proceeding is associated with the claims file.

The RO needs to IMMEDIATELY correct the Veteran's rating codesheet to reflect service connection for hearing loss.  A February 2002 rating decision had denied service connection for hearing loss.  Then, the Veteran reported for a VA examination.  A rating decision dated August 5, 2002, granted service connection for hearing loss, and the corresponding codesheet  shows service connection at zero percent.  See VBMS Entry Rating Decision - Codesheet, dated August 5, 2002.  The Veteran was informed of this decision.  See VBMS Entry Notification Letter dated August 6, 2002.  However, the RO then failed to carry forward this grant on subsequent codesheets, even going so far as to deny service connection for hearing loss in a June 2013 rating decision.  To be clear - service connection was granted in August 2002, effective from May 1999.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

In this case, the Veteran is entitled to his procedural due process right to expressly requested AOJ review of additional, relevant evidence received since the June 2016 statement of the case.  Moreover, VA's duty to assist in the development of the claim has not been satisfied.  Therefore, a remand is necessary for the following reasons.

First, the record contains some evidence not yet considered by the AOJ that the Veteran submitted, including a March 2015 statement by Dr. T.M. received in December 2016.  The August 2016 substantive appeal was received after February 3, 2013.  However, the March 2015 medical statement is not subject to initial review by the Board because the Veteran explicitly declined to waive AOJ consideration of that evidence in an accompanying December 2016 statement.  The appeal must be remanded for the issuance of an SSOC.

Second, during the 2017 Board hearing, the Veteran identified relevant, outstanding private psychological treatment records from Dr. L.L. and submitted a release regarding those records on the same day.  The RO appears to have attempted to obtain those outstanding private treatment records recently while this appeal was under the Board's jurisdiction.  See December 2017 notification letter to Veteran (regarding private treatment records request to Dr. L.L.).  However, the RO's letter to Dr. L.L. requesting the private treatment records itself is not of record.  Therefore, at this time, it is not clear whether the RO already has attempted to obtain those outstanding private treatment records.  Since the December 2017 notification letter suggests that the RO's request for those private treatment records may be pending currently, and those records are very likely to be relevant to the TDIU claim on appeal, the Board cannot adjudicate that issue at this time.

Third, a new VA examination is needed to assess the current state of the Veteran's service-connected posttraumatic stress disorder (PTSD), the primary basis of his TDIU claim.  The most recent VA examination of that condition was conducted in June 2014.  At the 2017 Board hearing, the Veteran and his representative made statements suggesting worsened PTSD symptomatology since the last VA examination.  This testimony and the passage of more than three years since the most recent VA examination warrant a remand to obtain an updated evaluation of this disability, as well as findings regarding the functional impact of this condition on the Veteran's ability to work.  

The Board observes that while the June 2014 VA PTSD examiner commented on the Veteran's functional impairments due to his PTSD generally, that discussion focused on the degree of social impairment as opposed to occupational impairment.  Accordingly, on remand, the VA psychiatric examiner must comment specifically as to how the Veteran's service-connected PTSD impacts his ability to work.  

Furthermore, the Veteran consistently has asserted that his PTSD medications have resulted in side effects such as drowsiness that impair his ability to work and obtain employment.  See, e.g., November 2014 VA Form 21-8940; August 2016 substantive appeal; October 2017 Board hearing testimony.  Neither the May 2013 VA PTSD examiner nor the June 2014 VA PTSD examiner addressed this theory.  Accordingly, on remand, the VA psychiatric examiner must address this contention in his or her discussion of the functional impact of the Veteran's service-connected PTSD on his ability to work.

In addition, during the Board hearing and in VA outpatient mental health treatment records, the Veteran identified potentially relevant, outstanding treatment records from non-VA providers other than Dr. L.L., including Tricare and PCSD Psychiatric Centers, San Diego.  Upon remand, the RO must attempt to obtain these outstanding private treatment records and all necessary releases.  If any of them are not available, then the RO should notify the Veteran accordingly and give him an opportunity to submit the records himself, as these records may be relevant to his appeal.  

Finally, all outstanding VA treatment records should be associated with the file upon remand.  


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file all outstanding VA treatment records from May 2016 to the present from the San Diego, CA VA Medical Center, to include all associated outpatient clinics, including but not limited to the Chula Vista CBOC.

2. Associate with the claims file all pending requests for private treatment records directed to private psychologist Dr. L.L.  If no such requests to Dr. L.L. are pending, then proceed to Instruction 3 below.

3. Ask the Veteran to complete properly signed and dated release forms so the RO can request his outstanding private treatment records relevant to his TDIU claim from the following identified providers:  
a. Tricare;
b. PCSD Psychiatric Centers (San Diego); 
c. psychologist Dr. L.L. (if applicable, i.e., if there are no currently pending private treatment records requests from the RO to this provider); and
d. Any other private treatment providers identified by the Veteran in the appropriate release on remand.

All negative responses must be documented.  If such private treatment records are unavailable, then the RO should notify the Veteran.

If any of these private treatment records reference additional care since 2012 relevant to the Veteran's service-connected disabilities, then the RO should attempt to obtain records of that care as well.

4. ONLY AFTER completing Steps 1-3 above, to the extent possible, then, proceed to the following instructions.

5. Schedule the Veteran for a VA examination with a qualified mental health professional to address the current nature, symptoms, and severity of his service-connected PTSD.

The examiner must comment on the functional impact of the Veteran's service-connected PTSD on his ability to work, with a focus on all occupational impairments due to this condition, with a full supporting rationale.

The examiner specifically should address the Veteran's assertion that the side effects of his psychiatric medications prescribed for his service-connected PTSD - including drowsiness, headaches, "loss of strength," and loss of appetite - impair his ability to work.  If possible, the examiner should distinguish among side effects of medications taken for PTSD and side effects of medications taken for his multiple non-service connected medical conditions, including a heart condition, diabetes, and hypertension.  See VA outpatient treatment records, medication lists; Veteran's correspondence received February 10, 2014 at page 3 (referencing multiple medical conditions and fact that medications taken for each of them).

6. After completing the above and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


